El Juez Asociado Se. Eigueeas,
después de exponer los hechos anteriores, emitió la opinión del Tribunal.
Aceptando, en lo sustancial, los fundamentos de hecho de la sentencia apelada, y
*154Considerando que en este juicio no se lia solicitado ni se lia discutido la nulidad de los títulos en cuya virtud se hicieron las inscripciones primera, segunda y tercera de la finca “Aurora” número 739, folios 209 y siguientes del tomo 33o. del Ayuntamiento de Bayamón, sino que se so-licita la nulidad de las peticiones hedías por Don Angel Fernández Umpierre, como mandatario verbal de Don José R. Tibot y Fuentes, y la de las inscripciones referi-das, y en su consecuencia, también se pide que se cance-len, por medio del correspondiente mandamiento, dirigi-do al Registrador de la Propiedad de esta Ciudad.
Considerando que no puede entenderse que las peticio-nes ó instancias del mandatario verbal Don Angel Fer-nández, sean títulos, porque se entiende por título, para todos los efectos de la inscripción, según el artículo 50 del Reglamento, y 3o. de la Ley; el documento público y fehaciente, entre vivos ó por causa de muerte, en que fun-de su derecho, sobre el inmueble ó derecho real, la persona á cuyo favor deba hacerse la inscripción, y en este con-cepto no puede sostenerse que sean nulas las inscripcio-nes, y que deben cancelarse por ser nulas las referidas pe-ticiones ó instancias, amparándose en el número 3o. del artículo 79 de la Ley Hipotecaria:
Considerando que planteada así la cuestión, 3^ recono-cido como está en los autos, que Don José R. Tibot y Fuentes, ratificó después de presentada esta demanda, la petición hecha por escrito, por su mandatario verbal, luiy que estudiar si esa ratificación hecha fuera del término de un año concedido para las traslaciones, es motivo, por sí solo, bastante para declarar la nulidad de todas las pe-ticiones, pero desde luego debe estarse por la negativa, porque la misma Real Orden de 18 de Junio de 1895, que no tiene otro alcance que la aclaración de ciertos extre-mos de la Ley, al resolver la consulta á que se. refiere el *155número 14, impone á los Registradores la obligación de notificar, en cada caso, á los interesados, para que proce-dan dentro del término á la ratificación, y no constando que este deber se cumpliese, no puede su omisión perju-dicar en justicia al mandante, como ocurriría, si se decla-rasen, por tal razón, la nulidad de las solicitudes que á su nombre se hicieren.
Considerando que según el artículo 453, párrafo segun-do, del Reglamento para la aplicación de la Ley Hipote-caria, las inscripciones que se han extendido en los libros antiguos, y que se han trasladado á los nuevos, se cance-larán con arreglo á lo prescrito en el Título Cuarto de la Ley citada.
Considerando que dentro de los preceptos de la Ley Hi-potecaria sólo cabe acceder á la cancelación total de una inscripción, entre otros casos, cuando se declare su nuli-dad por falta de alguno de sus requisitos esenciales, con-forme á lo dispuesto en el artículo 30 de la citada Ley, y según esta disposición, sólo son nulas las inscripciones de los títulos cuando carezcan de las circunstancias com-prendidas en los números lo., 2o., 3o., 4o., 5o., 6o. y 8o. del artículo 9o., cosa que no se ha demostrado en el presente caso, y no discutiéndose tampoco, como se ha dicho antes, la nulidad de los títulos que produjeron esas inscripcio-nes, no se alcanza á comprender el perjuicio que de su existencia pueda sobrevenir á la parte demandante.
Considerando que aún en el supuesto de que las inscrip-ciones no se hubiesen hecho con el rigorismo que la parte apelante encuentra en lo pertinente de los títulos 15 de la Ley Hipotecaria y de su Reglamento, en cuanto se refie-ren á la traslación de los asientos contenidos en los anti-guos libros, siempre vendríamos á la conclusión de que los actos de Don Angel Fernández, como' mandatario verbal *156de Tibot, fueron sometidos al examen del Registrador y éste no tuvo reparo alguno en proceder, como procedió, á hacer las inscripciones, y siendo esto así no puede impu-tarse cargo alguno al interesado en el derecho real inscri-to, al extremo de declarar nulas las inscripciones, por los motivos que se alegan, y que son distintos de los que según la Ley Hipotecaria pueden producir su nulidad.
Considerando que tanto más sería improcedente la nu-lidad pretendida cuanto que los errores ú omisiones que advierte la parte apelante no tienen su origen en algún defecto de los títulos inscritos, sino en la omisión de for-malidades que debió tener en cuenta el Registrador á su debido tiempo, pero estando las inscripciones 'extendidas en los libros no cabe su cancelación sino por los motivos y en la forma que la ley?- y su reglamento prescriben.
Considerando que según el artículo 89 del Reglamento para la ejecución de la Ley Hipotecaria, cuando se dese-cha la reclamación de nulidad de inscripciones también debe ponerse en conocimiento del Registrador para que cancele la nota marginal de “reclamación de nulidad” si ésta se pidió y obtuvo según dispone el artículo 88, como ocurrió en el presente caso.
Considerando que las costas deben imponerse á la par-te apelante.
Vistas las disposiciones legales citadas.
• Fallamos que debemos confirmar y confirmamos la sen-tencia que en 12 de Marzo del año anterior dictó la Corte del Distrito de San Juan absolviendo al demandado de la demanda sobre nulidad de inscripciones y cancelación de las mismas, é imponemos las costas al apelante; comuni-qúese la ejecutoria al Registrador, á los efectos del artí-culo 89 del Reglamento de la Ley Hipotecaria.
*157Jueces concurrentes: Sres. Presidente Quiñones y Asociados Hernández, MacLeary y Wolf.